Exhibit 10.1

EXECUTION VERSION

 

GOLDMAN SACHS BANK USA
GOLDMAN SACHS LENDING PARTNERS LLC
200 West Street
New York, New York 10282-2198   

MERRILL LYNCH, PIERCE, FENNER &

SMITH INCORPORATED
BANK OF AMERICA, N.A.
One Bryant Park
New York, New York 10036

CONFIDENTIAL

June 15, 2017

Amazon.com, Inc.

410 Terry Avenue North

Seattle, WA 98109

Attention: Kurt Zumwalt, Treasurer

Project Tree

364-Day Bridge Facility

Commitment Letter

Ladies and Gentlemen:

You (“you”, the “Borrower” or “Parent”) have advised Goldman Sachs Bank USA
(“Goldman Sachs”), Goldman Sachs Lending Partners LLC (“GS Lending Partners”),
Bank of America, N.A. (“Bank of America”) and Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or its designated affiliates, “MLPFS”, together with Bank of
America, “BofAML”, and BofAML, together with Goldman Sachs and GS Lending
Partners, the “Initial Lenders”, and the Initial Lenders, together with each
Lender (as defined below) that becomes a party hereto pursuant to Section 2
hereof, collectively the “Commitment Parties”, “we” or “us”) that you intend to
acquire (the “Acquisition”) all of the outstanding equity interests of a company
previously identified to us and codenamed “Walnut” (the “Target” and, together
with its subsidiaries, the “Acquired Business”), through a wholly-owned indirect
subsidiary of Parent (“Merger Sub”) in the manner contemplated by the Agreement
and Plan of Merger (together with the schedules and exhibits thereto, the
“Acquisition Agreement”) entered (or to be entered) into among Parent, Merger
Sub and the Target. Upon consummation of the Acquisition, the Target will be a
wholly-owned direct or indirect subsidiary of the Borrower.

In connection therewith, the Borrower intends to obtain $13.7 billion of gross
proceeds from (a) the issuance by the Borrower of senior unsecured debt
securities through a public offering or in a private placement or the borrowing
by the Borrower of term loans, or a combination of the foregoing (collectively,
the “Permanent Financing”) and/or (b) to the extent the Borrower does not issue
or borrow the Permanent Financing up to such amount on or prior to the Closing
Date (as defined below) for any reason, loans under a 364-day bridge loan credit
facility (the “Bridge Facility”) in an aggregate principal amount of
$13.7 billion upon the terms and subject to the conditions set forth in this
letter and in Exhibits A and B hereto (collectively, the “Term Sheet” and,
together with this letter agreement, collectively, the “Commitment Letter”).

The Acquisition, the issuance or borrowing of the Permanent Financing and the
Bridge Facility and the other transactions contemplated by or related to the
foregoing are collectively referred to herein as the “Transactions”. The date on
which all conditions precedent to the consummation of the



--------------------------------------------------------------------------------

Acquisition set forth in the Acquisition Agreement are satisfied, and on which
the Bridge Loans (as defined in Exhibit A hereto) will become available to be
drawn under the Bridge Facility, is referred to herein as the “Closing Date.”

1.         Commitments. In connection with the foregoing,

(a)        Goldman Sachs is pleased to advise you of its commitment, severally
and not jointly, to provide $3.50 billion of the principal amount of the Bridge
Facility, GS Lending Partners is pleased to advise you of its commitment,
severally and not jointly, to provide $3.35 billion of the principal amount of
the Bridge Facility and Bank of America is pleased to advise you of its
commitment, severally and not jointly, to provide $6.85 billion of the principal
amount of the Bridge Facility (as each such amount may be reduced as set forth
in the Term Sheet in the section captioned “Mandatory Prepayments and Commitment
Reductions”); and

(b)        (i) Each of Goldman Sachs and MLPFS is pleased to advise you of its
willingness, and you hereby engage each of Goldman Sachs and MLPFS, severally
and not jointly, to act as a joint lead arranger and a joint bookrunner (in such
capacity, each, a “Lead Arranger” and collectively, the “Lead Arrangers”) for
the Bridge Facility, and in connection therewith to form a syndicate of lenders
for the Bridge Facility (collectively, the “Lenders”) in consultation with you,
including Goldman Sachs, GS Lending Partners and Bank of America and
(ii) Goldman Sachs is pleased to advise you of its willingness, and you hereby
engage Goldman Sachs, to act as sole and exclusive administrative agent (in such
capacity, the “Administrative Agent”) for the Bridge Facility, upon the terms
and subject to the conditions set forth in the Term Sheet.

Goldman Sachs will have “lead left” placement, and BofAML will have placement
immediately to the right of Goldman Sachs, on all marketing materials relating
to the Bridge Facility, and each will perform the duties and exercise the
authority customarily performed and exercised by it in such role, including
Goldman Sachs acting as manager of the physical books. You further agree that no
other titles will be awarded and no compensation (other than that expressly
contemplated by this Commitment Letter and the Fee Letter referred to below)
will be paid in order to obtain commitments in connection with the Bridge
Facility, unless you and the Lead Arrangers shall so agree; provided, that
(x) such titles shall not include any lead arrangers or bookrunners other than
Goldman Sachs and BofAML and (y) it is acknowledged that you and the Lead
Arrangers intend as of the date hereof that the appointment of titles and the
allocation of compensation be in accordance with the ranges and parameters
memorialized between you and the Lead Arrangers on or prior to the date hereof
(the “Syndication Guidance”). The respective commitments of the Initial Lenders
in respect of the Bridge Facility and the undertaking of the Lead Arrangers to
provide the services described herein are subject only to the satisfaction of
each of the conditions precedent set forth in Exhibit B attached to this
Commitment Letter. All capitalized terms used and not otherwise defined herein
shall have the same meanings as specified therefor in the Term Sheet.

2.         Syndication. The Lead Arrangers intend to commence syndication of the
Bridge Facility promptly after your acceptance of the terms of this Commitment
Letter and the Fee Letter (as defined below) and the execution of the
Acquisition Agreement. Such syndication shall be managed by the Lead Arrangers
in consultation and coordination with the Borrower; provided, however, that
(a) until the date that is 30 days after the date hereof (the “Initial
Syndication Period”), the selection of any Lender, any role awarded and
allocations by the Lead Arrangers shall be subject to the Borrower’s approval in
its sole discretion (it being acknowledged that you and the Lead Arrangers
intend as of the date hereof that such roles and allocations be within the
parameters set forth in the Syndication Guidance), (b) following the Initial
Syndication Period, if and for so long as a Successful Syndication (as defined
in the Fee Letter) has not been achieved, the selection of Lenders by the Lead
Arrangers shall be

 

-2-



--------------------------------------------------------------------------------

in consultation with the Borrower but shall not include any Disqualified
Institution (as defined below), and (c) following the achievement of a
Successful Syndication, further assignments of commitments under the Bridge
Facility shall be in accordance with the section captioned “Assignment and
Participations” in the Term Sheet.

The respective commitments of the Initial Lenders hereunder with respect to the
Bridge Facility shall be reduced dollar-for-dollar and allocated ratably among
them (or, without affecting any such reduction of Bank of America’s commitment,
the relevant portion of any such reduction to be allocated between Goldman Sachs
and GS Lending Partners as they shall determine) as and when commitments for the
Bridge Facility are received from Lenders selected in accordance with the
provisions of this section to the extent that each such Lender becomes (i) party
to this Commitment Letter as an additional “Commitment Party” pursuant to a
joinder agreement or other documentation reasonably satisfactory to the Lead
Arrangers and you (a “Joinder Agreement”) or (ii) party to the applicable
definitive documentation with respect to the Bridge Facility that contains terms
consistent in all respects with those set forth in this Commitment Letter and
otherwise as mutually agreed in good faith between the Borrower and the Lead
Arrangers (the “Credit Documentation”) as a “Lender” thereunder; provided,
however, that to the extent that any portion of the respective commitments of
the Initial Lenders hereunder with respect to the Bridge Facility is syndicated
to a Lender that, upon first becoming party to this Commitment Letter or the
applicable Credit Documentation as described above, is not approved by the
Borrower (including in the Syndication Guidance) or otherwise is not a
commercial or investment bank whose senior, unsecured, long-term indebtedness
has an “investment grade” rating by S&P and Moody’s (each as defined below),
then the Initial Lenders shall not be relieved of their respective obligations
hereunder to fund such portion of such commitment on the Closing Date to the
extent that such other Lender fails to fund such commitment on the Closing Date
in accordance with the terms of the Bridge Facility. For purposes hereof,
“Disqualified Institutions” means, collectively, those persons that are
(i) competitors of you or your subsidiaries or the Acquired Business, identified
in writing by you to the Lead Arrangers from time to time (it being understood
that, notwithstanding anything herein to the contrary, in no event shall a
supplement apply retroactively to disqualify any parties that have previously
acquired an assignment or participation interest hereunder or under the Bridge
Facility that is otherwise permitted hereunder, but upon the effectiveness of
such designation, any such party may not acquire any additional commitments,
loans or participations), (ii) such other persons identified in writing by you
to the Lead Arrangers prior to the date hereof and (iii) affiliates of the
persons identified pursuant to clauses (i) or (ii) that are either clearly
identifiable by name or identified in writing by you to the Lead Arrangers.

Until the earlier of 60 days following the Closing Date and the completion of a
Successful Syndication (such date, the “Syndication Date”), you agree to
actively assist, and to use your commercially reasonable efforts to cause the
Acquired Business (to the extent within your control and consistent with the
Acquisition Agreement) to actively assist, the Lead Arrangers in achieving a
Successful Syndication. Such assistance shall include (a) your providing and
causing your advisors to provide, and using your commercially reasonable efforts
to cause the Acquired Business (to the extent within your control and consistent
with the Acquisition Agreement) and their advisors to provide, the Lead
Arrangers and the Lenders upon reasonable request with all information
reasonably requested by the Lead Arrangers to complete such syndication,
including, but not limited to, information and evaluations prepared by you, the
Acquired Business and your and its advisors, or on your or its behalf, relating
to the Transactions, (b) your using commercially reasonable efforts to provide
assistance to the Lead Arrangers in the preparation of a confidential
information memorandum with respect to the Bridge Facility in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
the Lead Arrangers (each, an “Information Memorandum”) and other customary
marketing materials (including a customary lender presentation) (other than
materials the disclosure of which would violate any law, rule or regulation or
any confidentiality obligation or waive attorney-client privilege, but you
hereby agree promptly (i) if and to the extent within your control, to use
commercially reasonable efforts to obtain

 

-3-



--------------------------------------------------------------------------------

waivers with respect to confidentiality obligations (but not attorney-client
privilege) and to otherwise provide such information that does not violate such
confidentiality obligations and (ii) to notify the Lead Arrangers as to what is
not being provided under this exception) to be used in connection with the
syndication of the Bridge Facility (collectively with the Term Sheet and any
additional summary of terms prepared for distribution to Public Lenders (as
defined below), the “Information Materials”), (c) your using your commercially
reasonable efforts to ensure that the syndication efforts of the Lead Arrangers
benefit from your existing lending relationships and, to the extent within your
control and consistent with the Acquisition Agreement, the existing banking
relationships of the Acquired Business, (d) your using commercially reasonable
efforts to execute and deliver one or more Joinder Agreements delivered to you
in respect of prospective Lenders which are selected in accordance with the
provisions of this Section 2, as soon as reasonably practicable following
commencement of syndication of the Bridge Facility and (e) your otherwise
reasonably assisting the Lead Arrangers in its syndication efforts, including by
making your officers and advisors, and using your commercially reasonable
efforts to make the officers and advisors of the Acquired Business (to the
extent reasonably requested by the Lead Arrangers and consistent with the
Acquisition Agreement), available from time to time to attend and make
presentations at one or more meetings of prospective Lenders at reasonable times
and places to be mutually agreed, subject to confidentiality agreements
acceptable to Borrower and the Lead Arrangers. In addition, you agree to use
commercially reasonable efforts to promptly obtain ratings giving effect to the
Transactions from each of Moody’s Investor Services, Inc. (“Moody’s”) and
Standard & Poor’s Ratings Group, a division of The McGraw Hill Corporation
(“S&P”) with respect to the Borrower’s non-credit-enhanced, senior unsecured
long-term debt.

In order to facilitate an orderly and successful syndication of the Bridge
Facility, you agree that until the Syndication Date, the Borrower and its
subsidiaries will not, without the consent of the Lead Arrangers, issue, offer,
place or arrange debt or equity securities or any credit facilities of the
Borrower or its subsidiaries (other than (a) the Permanent Financing, (b) any
amendment, refinancing or renewal of that certain Credit Agreement, dated as of
May 20, 2016 (as amended, restated, amended and restated, supplemented and/or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), among you, as borrower, the designated borrowers from time
to time party thereto, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent (provided, that (x) Goldman Sachs and
MLPFS shall act as lead arrangers with respect to any such amendment,
refinancing or renewal and (y) the aggregate commitments thereunder shall not be
increased), (c) ordinary course letter of credit facilities, overdraft
protection, short term working capital facilities, ordinary course local credit
facilities of foreign subsidiaries (including the renewal, replacement or
refinancing thereof with the same general form of financing), factoring
arrangements, seller lending financing activities, including that certain
Revolving Credit and Security Agreement, dated as of October 31, 2016 (as
amended, restated, amended and restated, supplemented and/or otherwise modified
from time to time prior to the date hereof, the “Seller Lending Credit
Agreement”), among Amazon Capital Funding LLC, a Delaware limited liability
company, the lenders from time to time party thereto, Bank of America, N.A., as
the administrative agent on behalf of the lenders, and Wilmington Trust,
National Association, as collateral trustee for the secured parties, capital
leases, commercial paper issuances, financial leases, indebtedness issued in
connection with tenant leases, hedging and cash management and purchase money
and facility and equipment financings (including sale-leasebacks), (d) equity
issuances pursuant to employee compensation plans, employee benefit plans,
employee incentive plans and retirement plans or issued as compensation to
officers and/or non-employee directors or issuances of directors’ qualifying
shares and/or other nominal amounts required to be held by persons other than
the Borrower or its subsidiaries under applicable law and (e) any other
financing agreed by the Lead Arrangers, such agreement not to be unreasonably
withheld), in each case, if such issuance, offering, placement or arrangement
could reasonably be expected to materially impair the primary syndication of the
Bridge Facility.

 

-4-



--------------------------------------------------------------------------------

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Bridge Facility in consultation and
coordination with you, including, subject to the foregoing provisions of this
Section 2, decisions as to the selection of prospective Lenders and any titles
offered to proposed Lenders, when commitments will be accepted and the final
allocations of the commitments among the Lenders. It is understood that no
Lender participating in the Bridge Facility will receive compensation from you
in order to obtain its commitment, except on the terms contained herein and in
the Term Sheet and Fee Letter.

Notwithstanding anything to the contrary contained in this Commitment Letter or
any other agreement or undertaking concerning the Bridge Facility, but without
limiting the conditions precedent in Exhibit B, and without limiting your
obligations to assist with syndication in this Section 2, none of the foregoing
obligations under the provisions of this Section 2 nor the commencement, conduct
or completion of the syndication contemplated by this Section 2 is a condition
to the commitments or the funding of the Bridge Facility on the Closing Date.

3.         Information Requirements. You hereby represent and warrant that
(a) all written information, other than (i) any Projections (as defined below),
(ii) forward-looking information, (iii) estimates and (iv) other information of
a general economic or industry nature (the “Information”), that has been or is
hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives in connection with any aspect of
the Transactions (which representation and warranty shall be only to your
knowledge to the extent it relates to the Acquired Business or its businesses or
to any other third party, or is of a general economic or industry nature), when
taken as a whole, is and will be when furnished complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements were made or are made, when taken as a whole (giving
effect to all supplements and updates provided thereto) and (b) any written
financial projections concerning the Borrower, the Acquired Business and their
respective subsidiaries that have been or are hereafter made available to the
Lead Arrangers or any of the Lenders by or on behalf of you or any of your
representatives (the “Projections”) have been or will be prepared in good faith
based upon assumptions that were believed by the Borrower to be reasonable as of
the date such Projections are prepared and as of the date such Projections are
made available to the Lead Arrangers (it being understood that the Projections
are as to future events and are not to be viewed as facts, the Projections are
subject to significant uncertainties and contingencies, many of which are beyond
your control, that no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material). You agree that if at any time prior to the
Syndication Date, you become aware that any of the representations in the
preceding sentence would be incorrect in any material respect (only to your
knowledge with respect to Information, estimates and forward looking information
relating to the Acquired Business) if the Information and Projections were being
furnished, and such representations were being made, at such time, then you will
(and with respect to the Acquired Business, use your commercially reasonable
efforts to) promptly supplement, or cause to be supplemented, the Information
and Projections so that such representations (to the best of your knowledge with
respect to Information and forward looking information relating to the Acquired
Business) will be correct in all material respects at such time. Notwithstanding
anything set forth above, the accuracy of the foregoing representations and
warranties, whether or not supplemented, and any obligation to supplement the
Information and Projections shall not be a condition to the obligations of the
Initial Lenders hereunder. In issuing this commitment and arranging and
syndicating the Bridge Facility, the Commitment Parties are and will be using
and relying on the Information and the Projections without independent
verification thereof.

 

-5-



--------------------------------------------------------------------------------

You acknowledge that (a) the Lead Arrangers will make available Information
Materials to the proposed syndicate of Lenders by posting the Information
Materials on IntraLinks, SyndTrak or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
and state securities laws, “MNPI”) with respect to the Borrower, the Acquired
Business, their respective affiliates or any other entity, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities. If
requested, you will assist the Lead Arrangers in preparing an additional version
of the Information Materials not containing MNPI (the “Public Information
Materials”) to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Information Materials and (b) to
prospective Public Lenders, you shall provide the Lead Arrangers with a
customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of MNPI therefrom. In addition, at our
request, you shall identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC”.

You agree that the Lead Arrangers may (after you have had an opportunity to
review such materials) distribute the following documents to all prospective
Lenders, unless you advise us in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (a) administrative materials
for prospective Lenders such as lender meeting invitations and funding and
closing memoranda, (b) notifications of changes to the terms of the Bridge
Facility and (c) drafts and final versions of definitive documents with respect
to the Bridge Facility. If you advise us that any of the foregoing items should
be distributed only to Private Lenders, then the Lead Arrangers will not
distribute such materials to Public Lenders without further discussions with
you. You agree that Information Materials made available to prospective Public
Lenders in accordance with this Commitment Letter shall not contain MNPI.

4.         Fees and Indemnities.

(a)        You agree to pay, or cause to be paid, the fees set forth in the
separate fee letter addressed to you, dated as of the date hereof, from the
Initial Lenders (the “Fee Letter”). You also agree to reimburse the Commitment
Parties from time to time promptly after demand for all reasonable and
documented or invoiced out-of-pocket fees and expenses (including, but not
limited to, the reasonable fees, disbursements and other charges of counsel
which shall be limited to the reasonable and documented or invoiced
out-of-pocket fees and other charges of Weil, Gotshal & Manges LLP, as counsel
to the Commitment Parties and the Administrative Agent) incurred in connection
with the Bridge Facility, the syndication thereof, the preparation of the Credit
Documentation therefor and the other transactions contemplated hereby and
thereby, in the case of legal fees and expenses, whether or not the Closing Date
occurs or any Credit Documentation is executed and delivered or any extensions
of credit are made under the Bridge Facility, and in all other cases, if the
Closing Date occurs. You acknowledge that we may receive a benefit, including,
without limitation, a discount, credit or other accommodation, from any of such
counsel based on the fees such counsel may receive on account of their
relationship with us including, without limitation, fees paid pursuant hereto.

(b)        You also agree to indemnify and hold harmless each of the Commitment
Parties and each of their affiliates and controlling persons, successors and
assigns and their respective officers, directors, employees, agents, advisors
and other representatives (each, an “Indemnified Party”) from and against (and
will reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees,

 

-6-



--------------------------------------------------------------------------------

disbursements and other charges of counsel (but limited, in the case of legal
fees and expenses, to the reasonable and documented or invoiced out-of-pocket
fees and expenses of one counsel, but excluding the allocated cost of internal
counsel, representing all of the Indemnified Parties, taken as a whole, and, if
necessary, of a single local counsel in each appropriate jurisdiction (which may
include a single special counsel acting in multiple jurisdictions) for all such
Indemnified Parties, taken as whole (and, in the case of an actual or perceived
conflict of interest where the Indemnified Party affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, those of another firm of counsel for each such affected Indemnified
Party))) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case, arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transactions or any of the other transactions contemplated hereby
or (b) the Bridge Facility or any use made or proposed to be made with the
proceeds thereof, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from (x) such Indemnified Party’s (or its Related
Parties’ (as defined below)) gross negligence, bad faith or willful misconduct,
(y) such Indemnified Party’s (or its Related Parties) material breach of its
obligations under this Commitment Letter, the Fee Letter or any of the Credit
Documentation or (z) disputes solely among Indemnified Parties not arising from
or in connection with any act or omission by the Borrower or any of its
affiliates (other than any Proceedings (as defined below) against a Commitment
Party in its capacity or in fulfilling its role as an administrative agent or
arranger or other similar role under the Bridge Facility). In the case of any
claim, litigation, investigation or proceeding to which the indemnity in this
paragraph applies (any of the foregoing, a “Proceeding”), such indemnity shall
be effective whether or not such Proceeding is brought by you, your equity
holders or creditors, the Acquired Business or their subsidiaries, affiliates or
equity holders, or an Indemnified Party, whether or not an Indemnified Party is
otherwise a party thereto and whether or not any aspect of the Transactions is
consummated. If any Proceeding is instituted or threatened against any
Indemnified Party (or its Related Parties’) in respect of which indemnity may be
sought hereunder, you shall be entitled to assume the defense thereof with
counsel selected by you (which counsel shall be reasonably satisfactory to such
Indemnified Party) and after notice from you to such Indemnified Party of your
election so to assume the defense thereof, you will not be liable to such
Indemnified Party hereunder for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense thereof, other
than reasonable costs of investigation and such other expenses as have been
approved in advance; provided, that (i) if counsel for such Indemnified Party
determines in good faith that there is a conflict that requires separate
representation for you and such Indemnified Party or that there may be legal
defenses available to such Indemnified Party which are different from or in
addition to those available to you or (ii) you fail to assume or proceed in a
timely and reasonable manner with the defense of such action or fail to employ
counsel reasonably satisfactory to such Indemnified Party in any such action,
then in either such event, (A) such Indemnified Party shall be entitled to one
primary counsel and, if necessary, one local counsel to represent such
Indemnified Party and all other Indemnified Parties similarly situated (such
counsels selected by the Lead Arrangers), (B) you shall not, or shall not any
longer, be entitled to assume the defense thereof on behalf of such Indemnified
Party and (C) such Indemnified Party shall be entitled to indemnification for
the expenses (including fees and expenses of such counsel) to the extent
provided in the preceding paragraph. Such counsel shall, to the fullest extent
consistent with its professional responsibilities, cooperate with you and any
counsel designated by you. Nothing contained herein shall preclude any
Indemnified Party, at its own expense, from retaining additional counsel to
represent such Indemnified Party in any action with respect to which indemnity
may be sought from you hereunder. It is further agreed that the Commitment
Parties shall only have liability to you (as opposed to any other person), and
that the Commitment Parties shall be severally liable solely in respect of their
respective commitments to the Bridge Facility, on a several, and not joint,
basis with any other Lender. Notwithstanding any other provision of this
Commitment Letter, no party hereto shall be liable for any indirect, special,
punitive or consequential damages in connection with its activities relating to
the Bridge Facility; provided, that nothing in this

 

-7-



--------------------------------------------------------------------------------

sentence shall limit your indemnity and reimbursement obligations set forth
herein with respect to any indirect, special, punitive or consequential damages
included in any third party claim in connection with which an Indemnified Person
is entitled to indemnification and reimbursement hereunder. Notwithstanding any
other provision of this Commitment Letter, no Indemnified Party shall be liable
for any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct (as opposed to special, indirect, consequential
or punitive) damages determined in a final, non-appealable judgment by a court
of competent jurisdiction to have resulted from such Indemnified Party’s (or its
Related Parties’) gross negligence, bad faith or willful misconduct. You shall
not be liable for any settlement of any Proceeding effected without your prior
written consent (which consent shall not be unreasonably withheld or delayed),
but if settled with your prior written consent or if there is a final judgment
in any such Proceeding, you agree to indemnify and hold harmless each
Indemnified Party from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment in accordance
with this Section 4. You shall not, without the prior written consent of an
Indemnified Party (which consent shall not be unreasonably withheld), effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement (i) includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission of fault by or on behalf of such Indemnified Party. For purposes
hereof, “Related Party” of an Indemnified Party means any (or all, as the
context may require) of such Indemnified Party’s controlled affiliates and
controlling persons and its or their respective directors, officers, employees,
agents, advisors and other representatives thereof directly involved in the
transaction and, in the case of agents, advisors and other representatives, only
to the extent acting on behalf or at the instruction of such Indemnified Party
or its controlled affiliates or controlling persons; provided, that each
reference to a controlling person, controlled affiliate, director, officer or
employee in this sentence pertains to a controlling person, controlled
affiliate, director, officer or employee involved in the negotiation or
syndication of this Commitment Letter and the Bridge Facility.

5.         Conditions to Financing. The Commitment Parties’ respective
commitments hereunder, and each of our agreements to perform the services
described herein, are subject solely to satisfaction or waiver of the conditions
set forth on Exhibit B, it being understood that there are no conditions
(implied or otherwise) to the commitments hereunder (including compliance with
the terms of the Commitment Letter, the Fee Letter and the Credit Documentation)
other than those that are expressly stated in Exhibit B to be conditions to the
funding under the Bridge Facility on the Closing Date (and upon satisfaction or
waiver of such conditions, the initial funding under the Bridge Facility shall
occur).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transactions to the contrary, the only representations the
accuracy of which shall be a condition to the availability of the Bridge
Facility on the Closing Date shall be (i) such of the representations made by
the Acquired Business in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you have (or a subsidiary
of yours has) the right to terminate your (or your affiliates’) obligations
under the Acquisition Agreement as a result of the breach of such
representations in the Acquisition Agreement, or the accuracy of such
representations in the Acquisition Agreement is a condition to your (or your
affiliates’) obligations to consummate the Acquisition pursuant to the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as defined below). For purposes hereof, “Specified
Representations” means the representations and warranties of the Borrower
relating to corporate status, corporate power and authority to enter into the
Credit Documentation; due authorization, execution, delivery and enforceability
of the Credit Documentation; no conflicts of the Credit Documentation with, or
consents required under, (i) charter documents or (ii) any agreement with
respect to indebtedness of the Borrower or its subsidiaries in

 

-8-



--------------------------------------------------------------------------------

a committed or outstanding principal amount of at least $500.0 million (in each
case, without giving effect to any “material adverse effect” qualification in
the Existing Credit Agreement); solvency as of the Closing Date (after giving
effect to the Transactions) of the Borrower and its subsidiaries on a
consolidated basis (such representation and warranty to be consistent with the
solvency certificate in the form set forth in Annex I to Exhibit B); Federal
Reserve margin regulations; use of proceeds not violating OFAC, anti-corruption
laws and the Patriot Act; and the Investment Company Act. This paragraph, and
the provisions herein, shall be referred to as the “Limited Conditionality
Provision”.

6.         Confidentiality and Other Obligations. This Commitment Letter and the
Fee Letter and the contents hereof and thereof are confidential and may not be
disclosed in whole or in part to any person or entity without our prior written
consent (such approval not to be unreasonably withheld or delayed), except
(a) on a confidential basis, to your affiliates and your and your affiliates’
directors, officers, employees, accountants, attorneys and other professional
advisors in connection with the Transactions, (b) following your acceptance of
the provisions hereof and your return of an executed counterpart of this
Commitment Letter and the Fee Letter to the Lead Arrangers as provided below,
you may disclose this Commitment Letter and the contents hereof (but not the Fee
Letter or the contents thereof) in any offering memoranda relating to the Bridge
Facility, in any syndication or other marketing materials in connection with the
Bridge Facility or in connection with any public filing relating to the
Transactions, (c) following your acceptance of the provisions hereof and your
return of an executed counterpart of this Commitment Letter and the Fee Letter
to the Lead Arrangers as provided below, you may file a copy of any portion of
this Commitment Letter (but not the Fee Letter) in any public record in which it
is required by law to be filed, (d) you may disclose, on a confidential basis,
the existence and contents of this Commitment Letter, including the Exhibits
hereto (but not the Fee Letter) to any rating agency or any prospective Lenders
to the extent necessary to satisfy your obligations or the conditions hereunder,
(e) pursuant to the order of any court or administrative agency in any pending
legal, judicial or administrative proceeding, or otherwise as required by
applicable law, compulsory legal process or to the extent requested or required
by governmental and/or regulatory authorities, in each case, based on the advice
of your legal counsel (in which case you agree, to the extent practicable and
not prohibited by applicable law, to inform us promptly thereof), (f) you may
disclose the aggregate fee amounts contained in the Fee Letter in financial
statements or as part of Projections, pro forma information or a generic
disclosure of aggregate sources and uses related to fee amounts related to the
Transactions to the extent customary or required in offering and marketing
materials for the Bridge Facility or in any public filing relating to the
Transactions (which in the case of such public filing may indicate the existence
of the Fee Letter), (g) in connection with the exercise of any remedy or
enforcement of any right under this Commitment Letter and the Fee Letter and
(h) this Commitment Letter and the Fee Letter (redacted in a manner reasonably
satisfactory to us) may be disclosed to the Acquired Business, their respective
subsidiaries and their officers, directors, employees, affiliates, independent
auditors (but only with respect to this Commitment Letter), legal counsel and
other advisors who need to know such information in connection with the
Transactions on a confidential basis in connection with their consideration of
the Transactions.

Each Commitment Party shall use all information provided to them by or on behalf
of you hereunder or in connection with the Acquisition or the related
Transactions solely for the purpose of providing the services which are the
subject of this Commitment Letter and otherwise in connection with the
Transactions and shall treat confidentially all such information and shall not
disclose such information; provided, however, that nothing herein shall prevent
the Commitment Parties or their respective affiliates from disclosing any such
information (a) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Commitment Parties
agree to inform you promptly thereof prior to such disclosure to the extent not
prohibited by law, rule or regulation (except with respect to any audit or
examination conducted by bank accountants or any governmental agency,

 

-9-



--------------------------------------------------------------------------------

securities or bank regulatory authority exercising examination or regulatory
authority)), (b) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates
(in which case, such Commitment Party agrees to inform you promptly thereof
prior to disclosure to the extent not prohibited by law, rule or regulation
(except with respect to any audit or examination conducted by bank accountants
or any governmental agency, securities or bank regulatory authority exercising
examination or regulatory authority)), (c) to the extent that such information
becomes publicly available other than by reason of disclosure in violation of
this Commitment Letter by the Commitment Parties or any of their respective
affiliates, (d) to the Commitment Parties’ affiliates’ and their and their
affiliates’ respective directors, officers, employees, legal counsel,
independent auditors and other experts or agents who need to know such
information in connection with the Transactions, are informed of the
confidential nature of such information and are instructed to keep such
information confidential in accordance with the provisions of this Section,
(e) for purposes of establishing a “due diligence” defense, (f) to the extent
that such information is or was received by a Commitment Party from a third
party that is not to such Commitment Party’s knowledge subject to
confidentiality obligations to you or any of your affiliates, (g) to the extent
that such information is independently developed by any of the Commitment
Parties, (h) to actual or prospective, direct or indirect counterparties (or
their advisors) to any swap or derivative transaction relating to the Borrower,
the Acquired Business or any of their respective subsidiaries or any of their
respective obligations; provided, that the disclosure of any such information to
any actual or prospective, direct or indirect counterparty (or their advisors)
to any such swap or derivative transaction shall be made subject to the
acknowledgment and acceptance by such counterparty (and their advisors, as
applicable) that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to you and the Lead Arrangers) in accordance with
customary market standards for dissemination of such type of information, (i) to
potential Lenders, participants or assignees who agree to be bound by the terms
of this paragraph (or language substantially similar to this paragraph or as
otherwise reasonably acceptable to you and the Lead Arrangers, including as may
be agreed in any confidential information memorandum or other marketing
material), or (j) in connection with the exercise of any remedy or enforcement
of any right under this Commitment Letter and/or the Fee Letter. The obligations
of the Commitment Parties under this paragraph shall terminate on the second
anniversary of the date hereof.

You acknowledge that the Commitment Parties or their respective affiliates may
be providing financing or other services to parties whose interests may conflict
with yours. In particular, each party hereto acknowledges that Goldman, Sachs &
Co. is acting as a buy-side financial advisor to you in connection with the
Transactions. You agree not to assert or allege any claim based on actual or
potential conflict of interest arising or resulting from, on the one hand, the
engagement of Goldman, Sachs & Co. in such capacity referred to in the
immediately preceding sentence and our obligations hereunder, on the other hand.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Borrower, the Acquired Business and their respective
affiliates with the same degree of care as they treat their own confidential
information and otherwise subject to the immediately preceding paragraph. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share,
subject to the immediately preceding paragraph, with any of their bank or
non-bank affiliates, agents, advisors (legal or otherwise) or representatives
any information concerning the Borrower, the Acquired Business or any of their
respective affiliates that is or may come into the possession of the Commitment
Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (a) the Bridge

 

-10-



--------------------------------------------------------------------------------

Facility and any related arranging or other services described in this
Commitment Letter is an arm’s-length commercial transaction between you and your
affiliates, on the one hand, and the Commitment Parties, on the other hand,
(b) the Commitment Parties have not provided any legal, accounting, regulatory
or tax advice with respect to the financing contemplated hereby and you have
consulted your own legal, accounting, regulatory and tax advisors to the extent
you have deemed appropriate, (c) you are capable of evaluating, and understand
and accept, the terms, risks and conditions of the transactions contemplated
hereby, (d) in connection with the financing contemplated hereby and the process
leading to such transaction, each of the Commitment Parties has been, is, and
will be acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary, for you or any of your affiliates,
stockholders, creditors or employees or any other party, (e) the Commitment
Parties have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to the financing
contemplated hereby or the process leading thereto (irrespective of whether any
of the Commitment Parties has advised or is currently advising you or your
affiliates on other matters) and the Commitment Parties have no obligation to
you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth in this Commitment Letter and
(f) the Commitment Parties and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from yours and
those of your affiliates, and the Commitment Parties have no obligation to
disclose any of such interests to you or your affiliates. To the fullest extent
permitted by law, you hereby waive and release any claims that you may have
against the Commitment Parties with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated by this Commitment Letter or the Fee Letter.

As you know, each of the Initial Lenders (together with its respective
affiliates, the “Initial Lender Parties”) is a full service financial
institution engaged, either directly or through its affiliates, in a broad array
of activities, including commercial and investment banking, financial advisory,
market making and trading, investment management (both public and private
investing), investment research, principal investment, financial planning,
benefits counseling, risk management, hedging, financing, brokerage and other
financial and non-financial activities and services globally. In the ordinary
course of their various business activities, the Initial Lender Parties and
funds or other entities in which any Initial Lender Party invests or with which
they co-invest, may at any time purchase, sell, hold or vote long or short
positions and investments in securities, derivatives, loans, commodities,
currencies, credit default swaps and other financial instruments for their own
account and for the accounts of their customers. In addition, any Initial Lender
Party may at any time communicate independent recommendations and/or publish or
express independent research views in respect of such assets, securities or
instruments. Any of the aforementioned activities may involve or relate to
assets, securities and/or instruments of you or the Acquired Business and/or
other entities and persons which may (i) be involved in transactions arising
from or relating to the arrangement contemplated by this Commitment Letter or
(ii) have other relationships with you or your affiliates.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you, which information includes your name and
address and other information that will allow the Commitment Parties, as
applicable, to identify you in accordance with the U.S.A. Patriot Act, and that
such information may be shared with Lenders.

7.         Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8
shall remain in full force and effect regardless of whether any Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Commitment Letter or any commitment or undertaking of the
Commitment Parties hereunder; provided, that the provisions of Sections 2 and 3
shall not survive if the commitments and undertakings of the Commitment Parties
are terminated prior to the effectiveness of the

 

-11-



--------------------------------------------------------------------------------

Bridge Facility; provided, further, that our obligations with respect to
confidentiality shall terminate in accordance with and to the extent provided in
Section 6; provided, further, that if the Bridge Facility closes and the Credit
Documentation shall be executed and delivered, (a) the provisions of Sections 2
and 3 shall survive only until the Syndication Date and (b) the provisions of
the second paragraph of Section 6 shall be superseded and deemed replaced by the
applicable terms of the Credit Documentation to the extent covered thereby.

8.         Miscellaneous. This Commitment Letter and the Fee Letter may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original.
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting, this Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof;
provided, however, that (a) the interpretation of the definition of “Material
Adverse Effect” (and whether or not a “Material Adverse Effect” has occurred or
would reasonably be expected to occur), (b) the determination of the accuracy of
any Acquisition Agreement Representations and whether as a result of any
inaccuracy of any Acquisition Agreement Representation there has been a failure
of a condition precedent to your (or your affiliates’) obligation to consummate
the Acquisition or such failure gives you the right to terminate your (or your
affiliates’) obligations under the Acquisition Agreement and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement shall, in each case, be governed by, and
construed and interpreted in accordance with, the internal laws and judicial
decisions of the State of Delaware applicable to agreements executed and
performed entirely within such jurisdiction without giving effect to any choice
or conflict of laws provision or rule (whether of the State of Delaware or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than the State of Delaware.

Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this Commitment Letter, the Fee Letter, the Transactions and the
other transactions contemplated hereby and thereby and irrevocably agrees that
all claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction you are or may be subject by suit upon
judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Transactions and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter or the Fee Letter. Neither this
Commitment Letter (including the attachments

 

-12-



--------------------------------------------------------------------------------

hereto) nor the Fee Letter may be amended or any term or provision hereof or
thereof waived or modified except by an instrument in writing signed by each of
the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). We may
assign our commitments and agreement hereunder (a) subject to the applicable
requirements set forth in Section 2 above, to any proposed Lender prior to the
Closing Date, and upon any such assignment, each of Goldman Sachs and GS Lending
Partners will (in the case of this clause (a), only to the extent permitted in
Section 2 above), be released from that portion of its commitments and
agreements that has been so assigned and (b) to our respective affiliates
(including any assignment between Goldman Sachs and GS Lending Partners). BofAML
may, without notice to you, assign its rights and obligations under this
Commitment Letter to any other registered broker-dealer wholly owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related business may be transferred following the date hereof.

Any and all obligations of, and services to be provided by the Commitment
Parties hereunder (including, without limitation, the commitments of GS Lending
Partners and Bank of America) may be performed and any and all rights of the
Commitment Parties hereunder may be exercised by or through any of its
respective affiliates or branches and, in connection with such performance or
exercise, the Commitment Parties may exchange with such affiliates or branches
information concerning you and your affiliates that may be the subject of the
transactions contemplated hereby and, to the extent so employed, such affiliates
and branches shall be entitled to the benefits afforded to the Commitment
Parties hereunder.

Each of the parties hereto agrees that this Commitment Letter and the Fee Letter
are binding and enforceable agreements with respect to the subject matter
contained herein and therein, including an agreement to negotiate in good faith
the Credit Documentation by the parties hereto in a manner consistent with this
Commitment Letter, it being acknowledged and agreed that the commitments
provided hereunder by the Commitment Parties are subject only to conditions
precedent set forth in Exhibit B.

Please indicate your acceptance of the terms set forth in this Commitment Letter
and the Fee Letter by returning to us executed counterparts of this Commitment
Letter and the Fee Letter together with a copy of the executed Acquisition
Agreement prior to 9:00 a.m. (New York City time) on June 16, 2017, whereupon
the undertakings of the parties with respect to the Bridge Facility shall become
effective to the extent and in the manner provided hereby. This offer shall
terminate with respect to the Bridge Facility if not so accepted by you at or
prior to that time. Thereafter, all commitments and undertakings of each
Commitment Party hereunder will expire on the earliest of (i) the execution and
delivery of the Credit Documentation, (ii) the closing of the Acquisition
without borrowing of the Bridge Facility, (iii) the date on which the
Acquisition Agreement is terminated in accordance with its terms and such
termination has either been publicly announced by a party thereto or the
Commitment Parties have received written notice thereof from the Borrower (which
notice the Borrower agrees to provide upon such termination), (iv) receipt by
the Commitment Parties of written notice from the Borrower of its election to
terminate all commitments under the Bridge Facility in full and (v) February 15,
2018 (provided, that, to the extent the Outside Date (as defined in the
Acquisition Agreement) is extended to a date (the “Extended Date”) that is not
more than 90 days thereafter in accordance with the terms of Section 8.1(b) of
the Acquisition Agreement (as in effect on the date hereof), the date referred
to in this clause (v) shall, upon notice of such extension to the Lead Arrangers
from the Borrower, be automatically

 

-13-



--------------------------------------------------------------------------------

extended to such Extended Date) (such earliest date referred to in clauses
(ii) through (v), the “Commitment Termination Date”).

[The remainder of this page intentionally left blank.]

 

-14-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

  GOLDMAN SACHS BANK USA  

By:

 

/s/ Robert Ehudin

   

Name: Robert Ehudin

   

Title: Authorized Signatory

  GOLDMAN SACHS LENDING PARTNERS LLC  

By:

 

/s/ Robert Ehudin

   

Name: Robert Ehudin

   

Title: Authorized Signatory

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A.  

By:

 

/s/ William A. Bowen, Jr.

   

Name: William A. Bowen, Jr.

   

Title: Managing Director

  MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED  

By:

 

/s/ Peter C. Hall

   

Name: Peter C. Hall

   

Title: Authorized Signatory

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]



--------------------------------------------------------------------------------

Accepted and agreed to as of

the date first written above:

   AMAZON.COM, INC.   

By:

 

/s/ Kurt Zumwalt

    

Name: Kurt Zumwalt

    

Title: Treasurer

  

[SIGNATURE PAGE TO BRIDGE COMMITMENT LETTER]



--------------------------------------------------------------------------------

EXHIBIT A

SUMMARY OF TERMS AND CONDITIONS

BRIDGE FACILITY

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Exhibit A is attached.

 

Borrower:     

Amazon.com, Inc., a Delaware corporation (the “Borrower”).

Guarantors:     

None.

Administrative Agent:     

Goldman Sachs Bank USA (“Goldman Sachs”) will act as sole and exclusive
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

Joint Lead Arrangers and Joint Bookrunners:     

Goldman Sachs and Merrill Lynch, Pierce, Fenner & Smith Incorporated will act as
joint lead arrangers and joint bookrunners for the Bridge Facility (in such
capacities, the “Lead Arrangers”).

Lenders:     

Goldman Sachs, GS Lending Partners, Bank of America and other banks, financial
institutions and institutional lenders selected in accordance with the
Commitment Letter (each, a “Lender” and collectively, the “Lenders”).

Documentation Principles:     

The Credit Documentation will be based upon the Existing Credit Agreement and
only with modifications consistent with this Exhibit A (including this
paragraph) (as may be modified in accordance with the flex provisions of the Fee
Letter) or that are otherwise mutually and reasonably agreed by the Borrower and
the Lead Arrangers. The Credit Documentation will contain only those
representations and warranties, affirmative and negative covenants, mandatory
prepayments and commitment reductions and events of default expressly set forth
in the Commitment Letter, including this Exhibit A. For purposes hereof, the
words “based upon” or “substantially the same as” the Existing Credit Agreement
and words of similar import mean substantially the same as the Existing Credit
Agreement with modifications only (a) as are necessary to reflect the other
terms specifically set forth in this Commitment Letter (including the nature of
the Bridge Facility as a bridge facility), (b) to reflect any changes in law or
accounting standards (or in the interpretation thereof) since the date of the
Existing Credit Agreement as reasonably agreed by the Borrower and the
Administrative Agent, and (c) to reflect the operational or administrative
requirements of the Administrative Agent, as reasonably agreed between the
Borrower and the Administrative Agent.

Bridge Facility:     

A senior unsecured bridge loan credit facility in an aggregate principal amount
in U.S. dollars of $13.7 billion (the “Bridge

 

A-1



--------------------------------------------------------------------------------

    

Facility”).

Purpose:     

The proceeds shall be used by the Borrower (a) to pay all or a portion of the
consideration for the Acquisition and (b) to pay fees and expenses incurred in
connection with the Transactions.

Availability:     

The Bridge Facility shall be available in a single draw on the Closing Date. Any
loans made under the Bridge Facility are referred to herein as the “Bridge
Loans”.

Interest Rates and Fees:     

As set forth in Annex I hereto.

Calculation of Interest and Fees:     

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

Cost and Yield Protection:     

Substantially the same as the Existing Credit Agreement, including, without
limitation, in respect of breakage or redeployment costs, changes in capital
adequacy, liquidity and capital requirements or their interpretation (including
pursuant to Dodd-Frank or Basel III), illegality, unavailability and clear of
withholding or other taxes.

Maturity:     

The Bridge Facility will mature on the date that is 364 days after the Closing
Date (the “Maturity Date”).

Scheduled Amortization:     

None.

Mandatory Prepayments and Commitment Reductions:     

On or prior to the Closing Date, the aggregate commitments in respect of the
Bridge Facility under the Commitment Letter or under the Credit Documentation
(as applicable) shall be automatically and permanently reduced, and after the
Closing Date, the aggregate Bridge Loans shall be prepaid, in each case,
dollar-for-dollar, by the following amounts:

 

(a)        100% of the net cash proceeds (other than proceeds from (i) any
intercompany transfer and (ii) any single disposition or series of related
dispositions not to exceed $250.0 million), whether in cash or cash equivalents,
of all non-ordinary course asset sales or other dispositions (excluding
(w) factoring arrangements, (x) any leasing transactions, (y) sale-leaseback
transactions and (z) dispositions by the Borrower’s foreign subsidiaries to the
extent the repatriation of the proceeds of such dispositions would result in
material adverse tax consequences as reasonably determined by the Borrower) or
any casualty or condemnation event in respect of property by the Borrower and
its subsidiaries (including proceeds from the sale of stock of any subsidiary of
the Borrower, but excluding casualty or condemnation events in respect of
property of the Borrower’s

 

A-2



--------------------------------------------------------------------------------

    

foreign subsidiaries to the extent the repatriation of the proceeds of such
casualty or condemnation event would result in material adverse tax consequences
as reasonably determined by the Borrower), other than net cash proceeds that are
reinvested in or committed to be reinvested in or applied in the replacement or
repair of assets to be used in the Borrower’s and/or its subsidiaries’ business
within 6 months of receipt of such proceeds (or in the case of any casualty or
condemnation event, such longer period as may be reasonably required to replace
or repair the affected asset); provided, if so committed, such reinvestment
shall in any event occur within 270 days of receipt;

 

(b)        100% of the commitments provided to the Borrower or any of its
subsidiaries pursuant to any committed but unfunded credit agreement or similar
definitive agreement for the incurrence of debt for borrowed money that has
become effective for the purpose of financing the Transactions and having
conditions to availability which are not more restrictive than the conditions to
availability of the Bridge Facility (a “Qualifying Term Loan Facility”); and

 

(c)        100% of the net cash proceeds (including in escrow) of (i) any sale
or issuance of debt securities (including, without limitation, any Permanent
Financing) or incurrence of other debt for borrowed money (other than Excluded
Debt (as defined below) and without duplication of amounts referred to in clause
(b) above to the extent already applied to reduce the commitments under the
Bridge Facility) and (ii) any sale or issuance of equity securities or
equity-linked securities of the Borrower in excess of $250.0 million in the
aggregate (other than (x) issuances pursuant to employee compensation plans,
employee benefit plans, employee incentive plans and retirement plans or issued
as compensation to officers and/or non-employee directors, (y) issuances of
directors’ qualifying shares and/or other nominal amounts required to be held by
persons other than the Borrower or its subsidiaries under applicable law and
(z) issuances by the Borrower’s foreign subsidiaries to the extent the
repatriation of the proceeds of such issuances would result in material adverse
tax consequences as reasonably determined by the Borrower).

 

For purposes hereof, “Excluded Debt” means (i) intercompany debt among the
Borrower and/or its subsidiaries, (ii) credit extensions under the Existing
Credit Agreement, or any refinancing or replacement thereof, in each case, up to
the amount of the commitments in effect thereunder on the date of the Commitment
Letter, (iii) commercial paper issuances, ordinary course letter of credit
facilities, overdraft protection and short term working capital facilities,
ordinary course local credit facilities of foreign subsidiaries (including the
renewal, replacement or refinancing thereof with the same general form of
financing), factoring arrangements, seller lending financing activities,

 

A-3



--------------------------------------------------------------------------------

  

including the Seller Lending Credit Agreement, capital leases, financial leases,
indebtedness issued in connection with credit tenant leases, hedging and cash
management, purchase money and facility and equipment financings (including
sale-leasebacks) and similar obligations, (iv) debt incurred to refinance the
Borrower’s 1.20% Notes due November 29, 2017 to the extent incurred not earlier
than 90 days prior to such scheduled maturity and (v) other debt (other than the
Permanent Financing) in an aggregate principal amount up to $250.0 million.

 

The Borrower shall notify the Administrative Agent within three business days of
any receipt by the Borrower or its subsidiaries of the proceeds described above
or of having entered into a Qualifying Term Loan Facility.

 

All commitment reductions shall be permanent and any repayment of the Bridge
Loans may not be reborrowed. All commitment reductions and prepayments shall be
applied to reduce, respectively, the commitments in respect of the Bridge
Facility and Bridge Loans on a ratable basis, or with respect to any Lenders
which are affiliated with each other, between them as they and the
Administrative Agent may agree.

 

In addition, the commitments shall terminate on the Commitment Termination Date.

Optional Prepayments and Commitment Reductions:   

The Bridge Facility may be prepaid at any time in whole or in part without
premium or penalty, upon written notice, at the option of the Borrower, except
that any prepayment of LIBOR Loans other than at the end of the applicable
interest periods therefor shall be made with reimbursement for any funding
losses and redeployment costs of the Lenders resulting therefrom. The
commitments under the Bridge Facility may be reduced permanently or terminated
by the Borrower at any time without penalty. Optional prepayments of the Bridge
Loans may not be reborrowed.

Conditions Precedent to Borrowing on the Closing Date:   

The borrowing under the Bridge Facility on the Closing Date will be subject
solely to the conditions precedent set forth in Exhibit B to the Commitment
Letter (the “Funding Conditions”).

Representations and Warranties:   

Subject to the Documentation Principles and the Limited Condition Provision,
substantially the same as the Existing Credit Agreement, each to be made on the
date of the Credit Documentation and upon borrowing under the Bridge Facility;
provided, that the Credit Documentation shall include a customary representation
for transactions of this type to be agreed with respect to accuracy of disclosed
information.

Affirmative Covenants:   

Subject to the Documentation Principles and the Limited Condition Provision,
substantially the same as the Existing Credit

 

A-4



--------------------------------------------------------------------------------

  

Agreement.

Negative Covenants:   

Subject to the Documentation Principles and the Limited Condition Provision,
substantially the same as the Existing Credit Agreement.

Events of Default:   

Subject to the Documentation Principles and the Limited Condition Provision,
substantially the same as the Existing Credit Agreement.

 

Without limiting (and subject to) the conditions set forth in Exhibit B thereto,
the Lenders shall not be entitled to terminate the commitments under the Bridge
Facility prior to the Closing Date due to an event of default unless a payment
or bankruptcy event of default (with respect to the Borrower) under the Credit
Documentation has occurred and is continuing. The acceleration of the Bridge
Loans shall be permitted at any time after they have been funded only to the
extent that an event of default is outstanding and continuing at such time.

Actions between Effective Date and Closing Date:   

During the period from and including the effectiveness of the Bridge Facility
(the “Effective Date”) and to and including the earlier of the Commitment
Termination Date and the funding of the Bridge Loans on the Closing Date, and
notwithstanding (i) that any representation given as a condition to the
Effective Date (excluding the Specified Representations and Acquisition
Agreement Representations constituting Funding Conditions) was incorrect,
(ii) any failure by the Borrower to comply with the affirmative covenants and
negative covenants (excluding compliance on the Closing Date with certain
negative covenants constituting Funding Conditions), (iii) any provision to the
contrary in the Credit Documentation or (iv) that any condition to the Effective
Date may subsequently be determined not to have been satisfied, neither the
Administrative Agent nor any Lender shall be entitled to (unless an event of
default under the Credit Documentation shall have occurred and is continuing
with respect to nonpayment of fees thereunder or bankruptcy or insolvency of the
Borrower) (a) cancel any of its commitments in respect of the Bridge Facility
(except as set forth in “Mandatory Prepayments and Commitment Reductions”
above), (b) rescind, terminate or cancel the Credit Documentation or any of its
commitments thereunder or exercise any right or remedy under the Credit
Documentation, to the extent to do so would prevent, limit or delay the making
of its Bridge Loan, (c) refuse to participate in making its Bridge Loan or
(d) exercise any right of set-off or counterclaim in respect of its Bridge Loan
to the extent to do so would prevent, limit or delay the making of its Bridge
Loan; provided, that the Funding Conditions are satisfied. Furthermore, (a) the
rights and remedies of the Lenders and the Administrative Agent shall not be
limited in the event that any Funding Condition is not satisfied on the Closing
Date and (b) from the Closing Date

 

A-5



--------------------------------------------------------------------------------

  

after giving effect to the funding of the Bridge Loans on such date, all of the
rights, remedies and entitlements of the Administrative Agent and the Lenders
shall be available notwithstanding that such rights were not available prior to
such time as a result of the foregoing.

Defaulting Lender:   

Substantially the same as the Existing Credit Agreement.

Assignments and Participations:   

Lenders will be permitted to assign commitments under the Bridge Facility and
Bridge Loans in a minimum amount of $25.0 million (subject to exceptions
consistent with the Existing Credit Agreement) with the consent of (i) the
Borrower (not to be unreasonably withheld or delayed, and such consent not to be
required (a) during the continuance of a payment or bankruptcy event of default,
(b) in connection with an assignment to a Lender, an affiliate of a Lender or
following the Closing Date an approved fund or (c) to the extent not required in
connection with assignments made by the Lead Arrangers during primary
syndication pursuant to the applicable provisions of Section 2 of the Commitment
Letter) and (ii) the Administrative Agent (not to be unreasonably withheld or
delayed, and such consent of the Administrative Agent not to be required in
connection with an assignment to a Lender, an affiliate of a Lender or following
the Closing Date an approved fund); provided, that (A) prior to the funding of
the Bridge Loans on the Closing Date, (x) the Borrower’s consent right described
above shall apply, and there shall be no Deemed Consent (as defined below),
unless a bankruptcy event of default of the Borrower shall have occurred and be
continuing at the applicable time and (y) unless otherwise consented to in
writing in advance by the Borrower in its sole discretion, any assignment of
commitments to make Bridge Loans (including assignments to another Lender, an
affiliate of a Lender or an approved fund) must be to commercial and investment
banks, in each case, whose senior, unsecured, long-term indebtedness has a
rating of BBB- or better by S&P and Baa3 or better by Moody’s and (B) no
assignment shall be made to any Disqualified Institution at any time. Subject to
the proviso to the immediately preceding sentence, if the consent of the
Borrower is required in connection with any assignment, the Borrower shall be
deemed to have provided such consent unless it has notified the Administrative
Agent of its refusal to give such consent within ten business days of receiving
written request for its consent to such assignment (“Deemed Consent”). The
Lenders will be permitted to sell participations in Bridge Loans and commitments
without restriction, other than to Disqualified Institutions. Voting rights of
participants shall be limited to significant matters such as changes in amount,
rate and maturity date. An assignment fee in the amount of $3,500 will be
charged with respect to each assignment unless waived by the Administrative
Agent. Customary pledges of Bridge Loans shall also be permitted without
restriction.

 

A-6



--------------------------------------------------------------------------------

Waivers and Amendments:   

Amendments and waivers of the provisions of the Credit Documentation will
require the approval of Lenders holding Bridge Loans and commitments
representing more than 50% of the aggregate Bridge Loans and commitments under
the Bridge Facility (the “Required Lenders”), except that the consent of each
Lender will be required with respect to among other things (a) increases in
commitment amount of such Lender, (b) reductions of principal, interest, or fees
payable to such Lender, (c) extensions of scheduled maturities or times for
payment of the Bridge Loans, commitments, fees, interest, or other amounts due
to such Lender, (d) changes to the relevant percentages applicable to Lender
voting requirements and (e) modifications to certain pro rata provisions of the
Credit Documentation.

Indemnification:   

Subject to the limitations set forth in Section 4 of the Commitment Letter to
which this Exhibit A is attached, the Borrower will indemnify and hold harmless
the Administrative Agent, each Lead Arranger, each Lender and each of their
affiliates and their officers, directors, employees, agents and advisors (each,
an “Indemnified Party”) from and against all losses, liabilities, claims,
damages or expenses arising out of or relating to the Transactions, the Bridge
Facility, the Borrower’s use of loan proceeds or the commitments, including, but
not limited to, reasonable and documented out-of-pocket attorneys’ fees and
settlement costs, except, in each case, to the extent such losses, liabilities,
claims, damages or expenses resulted from (x) such Indemnified Party’s (or its
Related Parties’) gross negligence, bad faith or willful misconduct as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (y) such Indemnified Party’s (or its Related Parties’) material
breach of its obligations under the Credit Documentation and (z) disputes solely
among the Indemnified Parties not arising from or in connection with any act or
omission by the Borrower or any of its affiliates (other than any Proceedings
against the Administrative Agent or the Lead Arrangers in their capacity or in
fulfilling their role as such under the Bridge Facility). This indemnification
shall survive and continue for the benefit of all such persons or entities,
notwithstanding any failure of the Bridge Facility to close.

Governing Law:   

New York; provided, however, that (a) the interpretation of the definition of
“Material Adverse Effect” (and whether or not a “Material Adverse Effect” has
occurred or would reasonably be expected to occur), (b) the determination of the
accuracy of any Acquisition Agreement Representations and whether as a result of
any inaccuracy of any Acquisition Agreement Representation there has been a
failure of a condition precedent to the Borrower’s (or its affiliates’)
obligation to consummate the Acquisition or such failure gives the Borrower the
right to terminate its (or its affiliates’) obligations under the Acquisition
Agreement and (c) the determination of whether the Acquisition has been
consummated in accordance with the terms of the Acquisition

 

A-7



--------------------------------------------------------------------------------

  

Agreement shall, in each case, be governed by, and construed and interpreted in
accordance with, the internal laws and judicial decisions of the State of
Delaware applicable to agreements executed and performed entirely within such
jurisdiction without giving effect to any choice or conflict of laws provision
or rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdiction other than the State of
Delaware.

Expenses:   

The Borrower will pay all reasonable documented or invoiced out-of-pocket fees
and expenses (including, but not limited to, the reasonable fees, disbursements
and other charges of counsel which shall be limited to the reasonable and
documented or invoiced out-of-pocket fees and other charges of one counsel to
the Administrative Agent, and, if necessary, of one regulatory counsel and one
local counsel to the Lenders retained by the Administrative Agent in each
relevant regulatory field and each relevant jurisdiction, respectively (and, in
the case of an actual or perceived conflict of interest where the Lender
affected by such conflict notifies the Borrower of the existence of such
conflict and thereafter retains its own counsel, of another firm of counsel for
each such affected Lender), and due diligence expenses) incurred in connection
with the Bridge Facility, the syndication thereof, the preparation,
administration and enforcement of all Credit Documentation, and the other
transactions contemplated thereby, whether or not the Closing Date occurs or any
extensions of credit are made under the Bridge Facility.

E.U. Bail-in Provisions:   

The Credit Documentation will include customary “E.U. Bail-in” provisions.

Counsel to the Administrative Agent and the Lead Arrangers:   

Weil, Gotshal & Manges LLP.

Miscellaneous:   

Each of the parties shall (a) waive its right to a trial by jury and (b) submit
to the exclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in the Borough of Manhattan in New York
City.

 

A-8



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT A

INTEREST AND CERTAIN FEES

 

Interest Rates:

  

The interest rates per annum applicable to the Bridge Facility will be, at the
option of the Borrower, (a) the LIBOR Rate (calculated on a 360-day basis) plus
the Applicable Margin (as defined below) or (b) the Base Rate (calculated on a
365/366-day basis) plus the Applicable Margin.

 

The Borrower may select interest periods of one, two, three or six months for
LIBOR Loans. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

 

“Base Rate” means, for any day a fluctuating rate per annum equal to the highest
of (a) the federal funds effective rate on such date plus 1/2 of 1%, (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Administrative Agent as its “prime rate” and (c) the LIBOR Rate plus the
difference between the Applicable Margin for LIBOR Loans and the Applicable
Margin for Base Rate Loans on such day; provided, that if the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of the Credit
Documentation.

 

“Base Rate Loans” means Bridge Loans bearing interest based upon the Base Rate.

 

“LIBOR Loans” means Bridge Loans bearing interest based upon the LIBOR Rate (as
defined below).

 

“LIBOR Rate” means (a) with respect to any borrowing, the rate per annum equal
to the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two business days prior
to the commencement of such interest period, for deposits in the relevant
currency (for delivery on the first day of such interest period) with a term
equivalent to such interest period and (b) for any rate calculation with respect
to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at or about
11:00 a.m., London time determined two business days prior to such date for
U.S. Dollar deposits with a term of one month commencing that day; provided,
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for

 

Annex I-1 to Exhibit A



--------------------------------------------------------------------------------

  

the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; provided, further,
that if the LIBOR Rate shall be less than zero, such rate shall be deemed zero
for purposes of the Credit Documentation.

  

The “Applicable Margin” means the applicable percentage per annum determined in
accordance with the pricing grid attached hereto as Annex I-A (the “Pricing
Grid”).

Default Interest:

  

Automatically upon the occurrence and during the continuation of any payment
default, all overdue amounts under the Bridge Facility shall bear interest at a
rate per annum equal to (a) in the case of principal of any Bridge Loan, 2.0%
above the rate otherwise applicable thereto or (b) in the case of any other
amount, 2.0% above the rate applicable to Base Rate Loans, with such interest
being payable on demand.

Undrawn Fees:

  

The Borrower will pay fees (the “Undrawn Fees”), for the ratable benefit of the
Lenders at the “Applicable Undrawn Fee Rate” determined in accordance with the
Pricing Grid on the undrawn commitments in respect of the Bridge Facility
accruing daily from and including the later of (a) the day that is 60 days
following the execution of the Commitment Letter and (b) date of execution of
the Credit Documentation until the date on which the commitments under the
Bridge Facility are terminated. Accrued Undrawn Fees shall be payable upon the
date on which the commitments under the Bridge Facility are terminated;
provided, that any such Undrawn Fees shall accrue without duplication to any
Ticking Fees (as defined in the Fee Letter).

 

Annex I-2 to Exhibit A



--------------------------------------------------------------------------------

ANNEX I-A

TO EXHIBIT A

PRICING GRID

 

Borrower’s Debt Ratings

(S&P/Moody’s)

   Applicable Margin    Applicable
Undrawn
Fee Rate    Closing Date through
89 days after Closing Date    90 days after Closing
Date through 179 days
after Closing Date    180 days after Closing
Date through 269 days
after Closing Date    270 days after Closing
Date and thereafter           Base Rate        LIBOR    Base Rate    LIBOR   
Base Rate    LIBOR    Base Rate    LIBOR   

Level I: A+/A1 or better

   0.0 bps    75.0 bps    0.0 bps    100.0 bps    25.0 bps    125.0 bps   
50.0 bps    150.0 bps    5.0 bps

Level II: A/A2

   0.0 bps    100.0 bps    0.0 bps    125.0 bps    50.0 bps    150.0 bps    75.0
bps    175.0 bps    7.0 bps

Level III: A-/A3 or worse

   0.0 bps    100.0 bps    25.0 bps    125.0 bps    50.0 bps    150.0 bps   
75.0 bps    175.0 bps    9.0 bps

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Borrower’s non-credit-enhanced, senior unsecured
long-term debt; provided, that (a) if the respective Debt Ratings issued by the
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Debt Ratings shall apply (with the Debt Rating for Pricing Level
I being the highest and the Debt Rating for Pricing Level III being the lowest);
(b) if there is a split in Debt Ratings of more than one level, the Debt Rating
used to determine the Pricing Level shall be one Debt Rating level lower than
the higher Debt Rating; (c) if the Borrower has only one Debt Rating, the
Pricing Level of such Debt Rating shall apply; and (d) if the Borrower does not
have any Debt Rating, Pricing Level III shall apply.

 

 

Annex I-A to Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

CONDITIONS PRECEDENT TO CLOSING

The borrowing under the Bridge Facility on the Closing Date will be subject to
the following conditions precedent (subject to the Limited Conditionality
Provision):

(a)        The Credit Documentation shall have been executed and delivered by
the parties thereto; provided, that, the terms of the Credit Documentation shall
be in a form such that they do not impair availability of the Bridge Facility on
the Closing Date if the conditions expressly set forth in this Exhibit B are
satisfied.

(b)        All of the conditions precedent to the consummation of the
Acquisition set forth in Article VII of the Acquisition Agreement shall have
been satisfied or waived in accordance with the terms and conditions of the
Acquisition Agreement, and no provision of the Acquisition Agreement (in the
form of the draft Acquisition Agreement, dated June 15, 2017 and marked
“Execution Version” provided to the Lead Arrangers prior to their execution of
the Commitment Letter) shall have been amended or modified, and no condition
therein shall have been waived or consent granted, in each case, in any respect
that is materially adverse to the Lenders or the Lead Arrangers without each
Lead Arranger’s prior written consent (which consent shall not be unreasonably
withheld or delayed); provided, that changes in the purchase price shall not be
deemed to be materially adverse to the interests of the Lenders or the Lead
Arrangers and shall not require the consent of the Lead Arrangers if such
purchase price changes do not exceed 10.0% in aggregate and, in the case of a
purchase price decrease, shall reduce dollar-for-dollar the commitments in
respect of the Bridge Facility.

(c)        Except as set forth in the Company Reports filed by the Company with
the SEC since September 26, 2016 and publicly available prior to the date hereof
(excluding, in each case, any disclosures set forth in any risk factor or
“forward-looking statements” section to the extent they are cautionary,
predictive or forward-looking in nature) or in the Company Disclosure Schedule
(it being agreed that disclosure of any item in any section or subsection of the
Company Disclosure Schedule shall be deemed disclosure with respect to any other
section or subsection to the extent (and only to the extent) that the relevance
of such item is reasonably apparent on the face of such disclosure), from and
after September 26, 2016, there has not been any change, effect, event or
development that has had or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. As used herein, “Material
Adverse Effect” means any change, effect, event, occurrence or development that
is materially adverse to the financial condition, business or results of
operations of the Company and its Subsidiaries, taken as a whole; provided, that
no change, effect, event, occurrence or development to the extent resulting from
the following shall constitute or be taken into account in determining whether
there is a Material Adverse Effect: (A) changes in the economy or financial,
debt, credit or securities markets or capital market conditions generally,
including changes in interest or exchange rates, in the United States, United
Kingdom or Canada; (B) changes generally affecting the grocery industry
(including the prepared foods business) in the United States, United Kingdom or
Canada; (C) changes or proposed changes in U.S. GAAP or other accounting
standards or interpretations thereof or in any Law, or interpretations thereof;
(D) changes in any political conditions, acts of war (whether or not declared),
hostilities, military actions or acts of terrorism, or any escalation or
worsening of the foregoing; (E) acts of God (including storms, earthquakes,
tsunamis, tornados, hurricanes, pandemics, floods or other natural disasters);
(F) a decline in the price or trading volume of the Shares on the NASDAQ or any
other securities market or in the trading price of any other securities of the
Company or any of its Subsidiaries or any change in the ratings or ratings
outlook for the Company or any of its Subsidiaries; provided, that the exception
in this clause (F) shall not prevent or otherwise affect a determination that
any change, effect, event, occurrence or development underlying such decline, if
not otherwise excluded hereby, has resulted in a Material

 

Exhibit B-1



--------------------------------------------------------------------------------

Adverse Effect; (G) any failure by the Company to meet any internal or published
projections, forecasts, estimates or predictions of revenues, earnings, cash
flow or cash position or other financial, accounting or operating measures or
metrics (whether such projections, forecasts, estimates or predictions were made
by the Company or independent third parties) for any period; provided, that the
exception in this clause (G) shall not prevent or otherwise affect a
determination that any change, effect, occurrence or development underlying such
failure, if not otherwise excluded hereby, has resulted in a Material Adverse
Effect; (H) the effect of seasonal changes on the results of operations,
business or financial condition of the Company; (I) the announcement or
existence of the Acquisition Agreement or the Merger, including the impact
thereof on relationships with employees, customers, suppliers and distributors
or other Persons to the extent resulting from such announcement or existence;
provided, that the exception in this clause (I) shall not apply to references to
“Material Adverse Effect” in the representations and warranties set forth in
Section 5.1(d) (Governmental Filings, No Violations) of the Acquisition
Agreement; (J) the commencement or pendency of any litigation alleging breach of
fiduciary duty or similar claim or violation of Law relating to the Acquisition
Agreement or the Merger or the transactions contemplated thereby; and (K) the
failure on the part of the Company or any of its Subsidiaries to take any action
as a result of the restrictions set forth in Section 6.1(b) of the Acquisition
Agreement if the Company in good faith requested in writing that Parent consent
to such action and Parent unreasonably withheld its consent to such requested
action after the Company informed Parent in writing that it believed Parent’s
withholding of its consent to be unreasonable; provided, further, that, the
exceptions in clauses (A) through (E) and (H) will not apply to the extent such
change, effect, event, occurrence or development has a disproportionate adverse
effect on the Company and its Subsidiaries compared to other companies operating
in the grocery industry (including the prepared foods business). All terms
capitalized used in this paragraph (c) and the definition of “Material Adverse
Effect” and not defined herein shall have the meaning assigned thereto in the
Acquisition Agreement (as of the date hereof) for purposes of this paragraph
(c) and the definition of “Material Adverse Effect”.

(d)        The Lead Arrangers shall have received (i) audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its subsidiaries for each of the last three full
fiscal years ended at least 60 days prior to the Closing Date, and unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower and its subsidiaries for each subsequent
fiscal quarterly interim period or periods ended at least 40 days prior to the
Closing Date (and the corresponding period(s) of the prior fiscal year) (it
being understood that, with respect to such financial information for each such
fiscal year and subsequent interim period, such condition shall be deemed
satisfied through the filing by the Borrower of its annual report on Form 10-K
or quarterly report on Form 10-Q with respect to such fiscal year or interim
period); and (ii)(a) audited and unaudited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the Target
and its subsidiaries and (b) pro forma financial statements of the Borrower
giving effect to the Transactions and any other recent, probable or pending
acquisitions or dispositions, in each case under this clause (ii), solely to the
extent required by Rule 3-05 and Article 11 of Regulation S-X under the
Securities Act of 1933, as amended (“Regulation S-X”), and solely to the extent
that such statements are publicly available (in the case of clause (ii)(a)) or
have been completed by the Borrower, in each case prior to the Closing Date,
which, in each of clauses (i) and (ii), are prepared in accordance with US GAAP
and meet the requirements of Regulation S-X and all other accounting rules and
regulations of the SEC promulgated thereunder applicable to registration
statements on Form S-3.

(e)        The Administrative Agent shall have received (i) a customary legal
opinion from Gibson, Dunn & Crutcher LLP, the Borrower’s corporate
organizational documents, good standing certificates for Borrower’s jurisdiction
of incorporation, resolutions and other customary closing certificates
(including a customary certificate that the conditions set forth herein have
been satisfied), and a borrowing notice, each in form and substance reasonably
satisfactory to the Administrative Agent and

 

Exhibit B-2



--------------------------------------------------------------------------------

the Borrower, (ii) a solvency certificate from the treasurer of the Borrower in
the form attached as Annex I hereto and (iii) at least three business days prior
to the Closing Date, to the extent requested at least ten business days prior to
the Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the U.S.A. PATRIOT Act.

(f)        The Lead Arrangers, the Administrative Agent, the Commitment Parties
and the Lenders shall have received all fees and invoiced expenses required to
be paid on or prior to the Closing Date pursuant to the Fee Letter, Commitment
Letter or the Credit Documentation (solely with respect to expenses) to the
extent invoiced at least two business days prior to the Closing Date.

(g)        (i) There shall exist no event of default under the Credit
Documentation corresponding to the following provisions of the Existing Credit
Agreement (as in effect on the date hereof): Sections 8.01(a) (Non-Payment);
8.01(b) (Specific Covenants) (solely with respect to breaches of the negative
covenant in Section 7.02 (Fundamental Changes); Section 8.01(f) (Insolvency
Proceedings, Etc.) (solely with respect to the Borrower); and 8.01(g) (Inability
to Pay Debts; Attachment) (solely with respect to the Borrower); and (ii) each
of the Acquisition Agreement Representations shall be true and correct to the
extent required by the Limited Conditionality Provision and each of the
Specified Representations shall be true and correct in all material respects, in
each case, at the time of, and after giving effect to, the making and
application of the Bridge Loans on the Closing Date.

 

Exhibit B-3



--------------------------------------------------------------------------------

ANNEX I

TO EXHIBIT B

FORM OF

SOLVENCY CERTIFICATE

[    ], 201[ ]

This Solvency Certificate is delivered pursuant to Section [    ] of the Credit
Agreement, dated as of [    ], 201[ ] (the “Credit Agreement”), among
Amazon.com, Inc., a Delaware corporation, as borrower (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”), and Goldman Sachs Bank
USA, as administrative agent (in such capacity and together with its successors
and assigns, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

1.        I am the Treasurer of the Borrower. I am familiar with the
Transactions and have reviewed the Credit Agreement, financial statements
referred to in Section [    ] of the Credit Agreement and such documents and
made such investigation as I deemed relevant for the purposes of this Solvency
Certificate.

2.        As of the date hereof, immediately after giving effect to the
consummation of the Transactions, on and as of such date (a) the fair value of
the assets of the Borrower and its subsidiaries on a consolidated basis, at a
fair valuation on a going concern basis, will exceed the debts and liabilities,
direct, subordinated, contingent or otherwise, of the Borrower and its
subsidiaries on a consolidated basis; (b) the present fair saleable value of the
property of the Borrower and its subsidiaries on a consolidated and going
concern basis will be greater than the amount that will be required to pay the
probable liability of the Borrower and its subsidiaries on a consolidated basis
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
the ordinary course of business; (c) the Borrower and its subsidiaries on a
consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured in the ordinary course of business; and (d) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Treasurer of the Borrower and not individually and the
undersigned shall have no personal liability to the Administrative Agent or the
Lenders with respect thereto.

 

Annex I-1 to Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

AMAZON.COM, INC.

By:

 

 

 

Name:

 

Title: Treasurer

 

Annex I-2 to Exhibit B